UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7692


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM HAMILTON, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:00-cr-00263-SB-7)


Submitted:    November 3, 2008             Decided:   November 17, 2008


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hamilton, Jr., Appellant Pro Se. Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Hamilton, Jr., appeals a district court order

granting his motion filed under 18 U.S.C. § 3582(c)(2) (2006).

Hamilton claims his counsel was ineffective for failing to ask

the court to consider the sentencing factors under 18 U.S.C.

§ 3553(a) (2006).         He also claims the court erred by not sua

sponte    considering      the        § 3553(a)    factors,           in    light    of

Kimbrough v.    United     States,      128   S.   Ct.       558    (2007),   Gall   v.

United   States,   128    S.   Ct.     586    (2007),    and       United   States   v.

Booker, 543 U.S. 220 (2005).            Because Hamilton fails to show he

was prejudiced by counsel’s conduct or that he was entitled to

relief beyond the two-level reduction to his offense level, we

affirm   the   district    court’s      order.      We       also   deny    Hamilton’s

motion   for   appointment       of    counsel.         We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                         2